Order entered May 22, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00493-CV

                    IN THE INTEREST OF J.R.W., ET AL., CHILDREN

                          On Appeal from the 330th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. 13-09740-Y

                                             ORDER
       This is an accelerated appeal from a decree terminating Father’s parental rights. See TEX.

R. APP. P. 26.1(b), 28.4. On April 15, 2015, after perfecting appeal, Father’s trial counsel, who

was appointed, filed in the trial court a motion to withdraw and substitute appellate counsel. By

letter dated May 19, 2015, Deputy Dallas County District Clerk Angela C. Conejo informed us

that no order has been entered on trial counsel’s motion. Accordingly, we ORDER the trial

court to conduct a hearing no later than June 2, 2015, to determine if good cause exists to

replace trial counsel with another attorney. See TEX. FAM. CODE ANN. § 107.016(2)(C) (West

2014). The trial court shall make written findings of fact and sign an order either (1) allowing

trial counsel to withdraw and appointing appellate counsel or (2) continuing trial counsel’s

representation. See id.

       We note the reporter’s record, which was due April 25, 2015, has not yet been filed. To

avoid further delay, we further ORDER the trial court to direct the official or deputy reporter
to immediately commence the preparation of the trial record and file it no later than June 10,

2015. See TEX. R. APP. P. 28.4(b)(1), 35.1(b). The court reporter is cautioned that no extensions

will be granted absent exigent circumstances, and the trial court shall make arrangements for a

substitute reporter if necessary to ensure timely compliance. As Father was determined to be

indigent prior to trial, he is presumed to remain indigent for the duration of the appeal and may

proceed without advance payment of costs. See id. 20.1(a)(3).

       We ORDER Francheska Duffey, Official Court Reporter for the 330th Judicial District

Court, to file a reporter’s record of the hearing on trial counsel’s motion to withdraw and

ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s record

containing the trial court’s findings, any supporting documentation, and order to this Court no

later than June 5, 2015.

       We DIRECT the Clerk of the Court to transmit a copy of this order to Honorable Andrea

D. Plumlee, Presiding Judge of the 330th Judicial District Court; Ms. Duffey; Ms. Pitre; and

counsel for the parties.

       We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated June 8, 2015 or when the requested record is received, whichever is earlier.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE